     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 1 of 27




                  UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVAMA

UMTED STATES OF AMERICA                   :   No.4:18-CR'267

                                              (Brann, J.)

BRIANMELLOIT,                                 (electronically frled)
                            Defendant

                               PLEAAGREEMENT

     The following Plea Agreement is entered by the United States

Attornev for the Middle District of Pennsylvania and the above-

captioned defcndant. Any reference to the United States or to the

Government in this Agreement shall mean the Office ofthe United

States Attorney for the Middle District of Pennsylvania

A. Violation(e), Penaltiee. and Dismiesal of Other Counte

    1.   Guiltv plea. The defendant agrees to plead guilty to Count One

         of the Indictment, which charges the defendant         with   a   violation

         ofTitle   18,   United States Code, $ 371, conspiracy to defraud the

         United States by obstructing the lawful function of the federal

         government, and to violate the Clean Air Act. The maximum

         penalty for that offense is imprisonment for a period of five

         years, a fine of $250,000, a maximum term of supervised release
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 2 of 27




   of three years, to be determined by the court, which shall be

   served at thc conclusion of and in addition to any term of

   imprisonment, the costs of prosecution, denial of certain federal

  benefits, and an assessment in the amount of $100. At the time

  the guilty plea is entered, the defendant shall admit to the court

  that the defendant is, in fact, guilty of the offense charged in

  that count. After sentencing, the United States will move for

  dismissal ofthe remaining counts ofthe indictment. The

  defendant agrees, however, that the United States may, at its

  sole election, reinstate any dismissed charges, or seek additional

  charges, in the event that any guilty plea entered or sentence

  imposed pursuant to this Agreement is subsequently vacated,

  set aside, or invalidated by any court. The defendant further

  agrees to waive any defenses to rei.nstatement of any charges, or

  to the filing of additional charges, based upon laches, the

  assertion of speedy trial rights, any applicable statute of

  limitations, or any other ground. The calculation of time under


                               ..)
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 3 of 27




     the Speedy Trial Act for when trial must commence is tolled as

     of the date of the defendant's signing of   this Plea Agreement

2.   Venue Waiver. The defendant agrees to knowingly waive the

     right to challenge venue in the United States District Court for

     the Middle District of Pennsylvania.

3.   Term of Superwised Release. The defendant understands that

     the court must impose a term of supervised release following

     any sentence of imprisonment exceeding one year, or when

     required by statute. The court may require a term of supervised

     release in any other case. In addition, the defendant

     understands that as a condition of any term of supervised

     release or probation, the court must order that the defendant

     cooperate in the collection of a DNA sample if the collection of a

     sample is so authorized by law.

4.   No Further Prosecution. Except Tax Charees. The United

     States Attorney's Office for the Middle District of Pennsylvania

     agrccs that   it rvill not bring any other criminal charges against

     the defendant directly arising out ofthe defendant's
                                   !l
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 4 of 27




          involvement in the offense described above. However, nothing

          in this Agreement will limit prosecution for criminal tax

          charges, if any, arising out of those offenses.

B.   Fines and Aggegsmentg

     5.   Fine. The defendant understands that the court may impose           a

          fine pursuant to the Sentencing Reform Act of 1984. The willful

          failure to pay any fine imposed by the court, in full, may   be

          considered a breach of this Plea Agreement. Further, the

          defendant acknowledges that willful failure to pay the fine may

          subjcct the defendant to additional criminal violations and civil

          penalties pursuant to Title 18, United States Code, $ 3611, et

          seq

     6.   Alternative Fine. The defendant understands that under the

          altcrnativc fine section of Title 18, United States Code,   $ 3571.

          the maximum fine quoted above may be increased if the court

          finds that any person derived pecuniary gain or suffered

          pecuniary loss from the offense and that the maximum fine to

          be imposed, if the court elects to proceed in this fashion, could
                                        I
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 5 of 27




     he trvicc the amount of   thc gross gain or twice the amount of the

     gross loss resulting from the offense.

7.   Inmatc Financial Responsibilitv Proqram. If the court orders       a

     fine or restitution as part of the defendant's sentence, and the

     sentence includes a term of imprisonment, the defendant agrees

     to voluntarily enter the United States Bureau of Prisons'

     administered program known as the Inmate Financial

     Responsibility Program, through which the Bureau of Prisons

     will collect up to 50% of the defendant's prison salary, and up to

     50% of the balance of the defendant's inmate account, and apply

     that amount on the defendant's behalf to the payment of the

     outstanding fine and restitution orders.

8.   Special Assessment. The defendant understands that the court

     will impose a special assessment of $100, pursuant to the

     provisions of Title 18, United States Code, $ 3013. No later

     than the date of sentencing, the defendant or defendant's

     counsel shall mail a check in payment of the special assessment

     directly to the Clerk, United States District Court, Middle
                                   5
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 6 of 27




     District of Pennsylvania. If the defendant intentionally fails to

     make this payment, that failure m:ry be treatcd as a breach of'

     this Plea Agreement and may result in further prosecution, the

     filing of additional criminal charges, or a contempt citation

9.   Collection of Financial Oblieations. In order to facilitate the

     collection of financial obligations imposed i.n connection with

     this case, the defendant consents and agrees:

     il   to fully disclose all assets in which the defendant has an

          interest or over which the defendant has control, directly or

          indirectly. including those held by a spouse, nominee, or

          other third partyi

     b.   to submit to interviews by the Government regarding the

          defendant's fi nancial status;

     c    to submit a complete, accuaate, and truthful financial

          statement, on the form provided by the Government, to the

          United States Attorney's Office no later than 14 days

          following entry of the guilty plea;


                                   6
      Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 7 of 27




         d.   whether represented by counsel or not, to consent to contact

              by and communication with the Government, and to waive

              any prohibition against communication with a represented

              party by the Government regarding the defendant's

              financial statusi

        e.    to authorize the Government to obtain the defendant's

              credit reports in order to evaluate the defendant's ability to

              satisfy any financial obligations imposed by the court; and

        f.    to submit any financial information requested by the

              Probation Office as directed, and to the sharing of financial

              information between the (iovernment and the Probation

              Office.

C.   Senteucing Guideli-nee Calculation

     10. Determination of Sentencing Guidelines. The defendant and

        counsel for both parties agree that the United States Sentencing

        C)ommission Guidelines. which took effect on November 1. 1987.

        and its amendments, as interpretedby United States v. Booker,

        543 U.S. 220    e00il, will apply to the offense or offenses to
                                       7
 Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 8 of 27




    which the defendant is pleading guilty. The defendant further

    agrees that any legal and factual issues relating to the

    application of the Federal Sentencing Guidelines to the

    defendant's conduct, including facts to support any specific

   offense characteristic or other enhancement or adjustment and

   the appropriate sentence within the statutory maximums

   provided for by law, will be determined by the court after

   briefing, a pre'sentence hearing, and/or a sentencing hearing

I 1. Acceptance of   Responsibllitv Two/Three Levels. If the

   defendant can adequately demonstrate recognition and

   affirmative acceptance of responsibility to the Government as

   required by the Sentencing Guidelines, the Government will

   recommend that the defendant receive a two- or three-level

   reduction in the defendant's offense level for acceptance of

   responsibilitl,. Tlic third level. if applicabh. shall be within the

   discretion of the Government under U.S.S.G. $ 3E1.1. The

   fai.lure of the court to lind that the defendant is entitled to a



                                 8
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 9 of 27




   trvo- or three-level roduction shall not be a basis to void this

   Plea Agreement

12. Specific Sentencins Guid elines Recommendations . With respect

   to the application of the Sentencing Guidelines to the

   defendant's conduct. the parties agree to recommend as follows:

   il   Pursuart to U.S.S.G. S zQf .2G)(1)(A), the offense resulted

        in an ongoing, continuoua, and rcpetitive ilischarge, release

        and emission of a hazardoue and toxic substance into the

        enviroument.

   Each party reserwes the right to make whatever rcmaining

   arguments it deems appropriate with regard to application of

   the United States Sentencing Commission Guidelines to the

   defendant's conduct. The parties agree that a sentence within

   this range of the Sentencing Guidelines is a reasonable sentence

   under the facts and circumstances ofthis case. The defendant

   understands that this recommendation is not binding upon

   either the court or the United States Probation Office, which

   may make different findings as to the application of the
                                9
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 10 of 27




        Sentencing Guidelines to the defendant's conduct. The

        defendant further understands that the United States        will
        provide the court and the United States Probation Office all

        information in its possession that it deems relevant to the

        application of the Sentencing (iuidelines to the defendant's

        conduct.

D.   Sentencing R€commendation

     li]. r\pprooriate   Sentence Recommcndation. At the time of

        sentencing, the United States may make a recommendation

        that it considers appropriate based upon the nature and

        circumstances of the case and the defendant's participation in

        the offense, and specifically reserves the right to recommend      a

        scntence up to and including the maximum sentence of

        imprisonment and fine allowable, together with the cost of

        prosecution.

     14. Special Conditions of Probation/Supervised Release.       If
        probation or a term of supervised relcase   i.s   ordered, the United



                                      10
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 11 of 27




   States may recommend that the court impose one or more

   special conditions, including but not limited to the following:

   il   The defendant be prohibited from possessing a firearm or

        other dangerous weapon.

   b.   The defendant make restitution, if applicable, the payment

        of which shall be   in accordance with a schedule to   be

        determined by the court.

   (i   The defendant pay any fine imposed in accordance with a

        schedule to be determined by the court

   d.   The defendant be prohibited from incurring new credit

        charges or opening additional lines of credit without

        approval of the Probation Office unless the defendant is in

        compliance with the payment schedule.

   ('   The defendant be directed to provide the Probation Office

        and the United States Attorney access to any requested

        financial information

   f.   'l'he defendant be confined in a communitv treatment

        center, halfway house, or similar facility.
                                 11
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 12 of 27




        The defendant be placed under home confinement.

   h    The defendant be ordered to perform community service

   I    The defendant be restricted from working in certain types of

        occupations or with certain individuals, if the Covernment

        deems such restrictions to be appropriate.

   j.   The defendant be directed to attend substance abuse

        counseling, which may include testing to determine whether

        the defendant is using drugs or alcohol.

   k.   The defendant be directed to attend psvchiatric or

        psychological counseling and treatment in a program

        approved by the Probation Officer.

   1.   The defendant be denied certain federal benefits including

        contracts, grants, loans, fellowships and licenses

   m. The defendant    be directed to pay any state or federal taxes

        and file any and all state and federal tax returns as

        required by law.




                                t2
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 13 of 27




E.   Reetitution

     15. Restitution The defendant agrees that the Government will

        seek and the court may impose an order of restitution as to

        victims ofthe defendant's relevant conduct. With respect to the

        payment of restitution, the defendant further agrees that, as

        part of the sentence in this matter, the defendant shall be

        responsible for making payment of restitution in full, unless the

        defendant can demonstrate to the satisfaction of the court that

        the defendant's economic circumstances do not allow for the

        payment of full restitution in the foreseeable future, in which

        case the defendant   will be required to make partial restitution

        payments. In addition to the schedule ofpayments that may be

        established by the court, the Defendant understands and agrees

        that, pursuant to the Mandatory Victims Restitution Act of

        1996 and the Justice For   All Act of 2004. victims of Federal

        Crime are entitled to full and timely restitution. As such, these

        payments do not preclude the government from using other

        assets or income of the Defendant to satis$/ the   restitution
                                     13
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 14 of 27




   obligation. The Defendant understands and agrees that the

   United States Attorney's Office, by and through the Financial

   Litigation Unit, has the obligation and the right to pursue any

   legal means, including but not limited to, submission of the debt

   to the Treasury Offset Program, to collect the full amount of

   restitution owed to the victim(s) in a timely fashion. Although

   the defendant may reserye the right to contest the amount of

   restitution owed, the defendant agrees to take all steps to

   facilitate collection of all restitution, including submitting to

   debtor's exams as directed by the Government. Towards this

   goal, the defendant agrees to waive any lurther notice of

   forfeiture and agrees that the United States may, at its sole

   election. elect to pursue civil and/or criminal forfeiture in thc

   amount ofthe victim restitution owed in this case, and the court

   may enter both a restitution order and a forfeiture judgment in

   the amount of any unpaid restitution found by the court to be

   due and owing at the time of sentencing in this matter. The

   defendant consents to the filing of any civil complaint or
                                74
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 15 of 27




   superseding information which may be necessary to perfect a

   forfeiture order and further stipulates and agrees that the

   defendant's guilty plea constitutes an admission to all matters

   legally and factually necessary for entry of a forfeiture order in

   this case. The parties agree that any restitution payments

   obtained by the United States or the victim will be applied by

   the United States to reduce both the restitution obligation in

   this case and the amount of the outstanding forfeiture order

   entered by the court. The parties further agree that the

   Government will recommend that any assets recovered through

   forfeiture proceedings be remitted to crime victims to reduce the

   defendant's restitution obligation in this case. The defendant

   acknowledges that the making of any payments does not

   preclude the Government from using other assets or income of

   the defendant to satisfy the restitution obligations. The

   defendant understands that the amount of restitution

  calculated for purposes of Chapter   I-r   o{'the Sentencing



                               15
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 16 of 27




        Guidelines might be different from the amount of loss calculated

        for purposes of Chapter 2 of the Sentencing Guidelines.

F.   Information Pmvided to Court and Probation Office

     16. Backeround Information for Probation Office. The defendant

        understands that the United States will provide to the United

        States Probation Office all information in its possession that the

        United States deems relevant regarding thc defendant's

        background, character, cooperation, if any, and involvement in

        this or other offenses

     17. Obiections to Pre'Sentence Report. The defendant understands

        that pursuant to the United States District Court for the Middle

        District of Pennsylvania "Policy for Guideline Sentencing" both

        the United States and defendant must communicate to the

        Probation Officer within 14 days after disclosure of the pre-

        sentence report any objections they may have as to material

        information, sentencing classifications, sentencing guideline

        ranges, and policy statements contained in or omitted from the

        report. The defendant agrees to meet with the United States at
                                    16
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 17 of 27




   least five days prior to sentencing in a good faith attempt to

   resolve any substantive differences.   If any issues remain

   unresolved, they shall be communicated to the Probation Officer

   for inclusion in an addendum to the pre-sentence report. The

   defendant agrees that unresolved substantive objections will be

   decided by the court after briefing, or a pre-sentence hearing, or

   at the sentencing hearing where the standard or proof will be a

   preponderance of the evidence, and the Federal Rules of

   Evidence, other than with respect to privileges, shall not apply

   under Fed. R. Evid. 1101(d)(3), and the court may consider any

   reliable evidence, including hearsay. Objections by the

   defendant to the pre-sentence report or the court's rulings,   will
   not be grounds for withdrawal of a plea of guilty

18. Relevant Sentencing Information. At the sentencing, the

   United States vr'ill be permitted to bring to the court's attention,

   and the court will be permitted to consider, all relevant

   information about the defendant's background, character and

   conduct, including the conduct that is the subject of the charges
                                77
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 18 of 27




        that the United States has agreed to dismiss, and the nature

        and extent of the defendant's cooperation, if any. The United

        States will be entitled to bring to the court's attention and the

        court will be entitled to consider any failure by the defendant to

        fulfill any obligation under this Agreement

     19. Non-Limitation on Govcrnment's Response Nothing in this

        Agreement shall restrict or limit the nature or content of the

        United States' motions or responses to any motions filed on

        behalfofthe defendant. Nor does this Agreement in anv wav

        restrict the government in responding to any request by the

        court for briefing, argument or presentation of evidence

        regarding the application of Sentencing Guidelines to the

        defendant's conduct, including but not limited to, requests for

        information concerning possible sentencing departures

G.   Court Not Bound bv PIea Aer€ement

     20. Court Not Bound bv Terms. The defendant understands that

        the court is not a party to and is not bound by this Agreement.

        or any recommendations made by the parties. Thus, the court is
                                    18
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 19 of 27




         free to impose upon the defendant any sentence up to and

         including the maximum sentence of imprisonment for five

        years, a fine of $250,000, a maximum term of supervised release

        of up to thrce years, which shall be served at the conclusion of

         and in addition to any term of imprisonment, the costs of

        prosecution, denial of certain federal benefits, and assessments

        totaling   $   100.

     21. No Withdrawal ofPlea Based on Sentence or Recommendations

        If the court imposes a sentence with which the defendant is

        dissatisfied, the defendant will not be permitted to withdraw

        any guilty plea for that reason alone, nor will the defendant be

        permitted to withdraw anv pleas should the court decline to

        follow any recommendations by any of the parties to this

        Agreement.

H.   Breach of Plea Aereement by Defentlant

     22. Breach ofAqreement. In the event the United States believes

        the defendant has failed to fuifill any obligations under this

        Agreement, then the United States shall, in its discretion, have
                                    19
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 20 of 27




   the option of petitioning the court to be relieved of its

   obligations. Whether the defendant has completely fulfrlled all

   of the obligations under this Agreement shall be determined by

   the court in an appropriate proceeding during which any

   disclostrrcs and documents provided by the dcfcndnnt shall be

   admissible, and during which the United States shall be

   required to establish any breach by a preponderance of the

   evidence. ln order to establish any breach by the defendant, the

   United States is entitled to rely on statements and evidence

   given by the defendant during the cooperation phase of this

   Agreement, if any.

23. Remedies for Breach. The defendant and the United States

   agree that in the event the court concludes that the defendant

   has breached the Agreement:

   a   The defendant will not be permitted to withdraw any guilty

       plea tendered under this Agreement and agrees not to

       petition for withdrawal of any guilty plea;


                                20
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 21 of 27




    b.   The United States will be free to make any

         recommendations to the court regarding sentencing in this

         case,

    c    Any evidence or statements made by the defendant during

         the cooperation phase of this Agreement, if any, will be

         admissible at any trials or sentencings;

    d.   The United States will be free to bring any other charges   it
         has against the defendant, including any charges originally

         brought against the defendant or which may have been

         under investigation at the time of the plea. The defendant

         waives and hereby agrees not to raise any defense to the

         reinstatement of these charges based upon collateral

         estoppel, Double Jeopardy, or other similar grounds.

24 Violsf.inn nf   T,   wh ile Plea or Sentence Pendin   The

    defendant understands that it is a condition of this Plea

   Agreement that the defendant refrain from any further

   violations of state, local, or federal law while awaiting plea and

    sentencing under this Agreement. The defendant acknowledges
                                 21
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 22 of 27




        and agrees that if the government receives information that the

        defendant has committed new crimes while awaiting plea or

        sentencing in this case, the government may petition the court

        and, if the court frnds by a preponderance of the evidence that

        the defendant has committed anv other criminal offense while

        awaiting plea or sentencing, the Government shall be free at its

        sole election to   either:   (a)   withdraw from this Agreementi or   (b)

        make any sentencing recommendations to the court that          it
        deems appropriate. The defendant further understands and

        agrees that, if the court finds that the defendant has committed

        any other offense while awaiting plea or sentencing, the

        defendant will not be permitted to withdraw any guilty pleas

        tendered pursuant to this Plea Agreement, and the government

        will be permitted to bring any adfitional charges that it may

        have against the defendant

I.   Deportation

     25. Deportation/Removal from the United States. The defendant

        understands that, if defendant is not a United States citizen,
                                           22
     Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 23 of 27




        deportatior/removal from the United States is a possible

        consequence     ofthis plea. The defendant further agrees that

        this matter has been discussed with counsel who has explained

        the immigration consequences of this plea. Defendant still

        desires to enter into this plea after having been so advised

J.   Other Provisions

     26. Aereement Not Bindine on Other Agencies. Nothing in this

        Agreement shall bind any other United States Attorney's Office,

        state prosecutor's office, or federal, state or local law

        enforcement agency.

     27. No Civil Claims or Suits. The defendant agrees not to pursue or

        initiate any civil claims or suits against the United States of

        America, its agencies or employees, whether or not presently

        known to the defendant, arising out of the investigation.

        prosecution or cooperation, if any, covered by this Agreement,

        including but not limited to any claims for attorney's fees and

        other litigation expenses arising out of the investigation and

        prosecution of this matter. By the defendant's guilty plea in
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 24 of 27




    this matter the defendant further acknowledges that the

    Government's position in this litigation was taken in good faith,

    had a substantial basis in law and fact and was not vexatious

2lJ. I'lea Asreement Serves Ends of Jr.rstice. The United States rs

   entering into this Plea Agreement with the defendant because

   this disposition of the matter fairly and adequately addresses

   the gravity of the series of offenses from which the charges are

   drawn, as well as the defendant's role in such offenses, thereby

   serving the ends of justice

29. Mereer ofAll Prior Neeotiations. This document states the

   complcte and only Plea Agreement bctween the United States

   Attorney for the Middle District of Pennsylvania and the

   defendant in this case, and is binding only on the parties to this

   Agreement and supersedes all prior understandings or plea

   offers, including the plea agreement provided on or about

   January 31, 2018, whether written or oral. The defendant

   agrees that he and his current or former counsel have discussed

   the rejected plea offer stated above as well as this plea
                                 24
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 25 of 27




   agreement. This agreement cannot be modified other than in

   writing that is signed by all parties or on the record in court.

   No other promises or inducements have been or will be made to

   the defendant in connection with this case, nor have any

   predictions or threats been made in connection with this plea

   Pursuant to Rule I I of the Federal Rules of Criminal Procedure.

   the defendant certifies that the defendant's plea is knowing and

   voluntary, and is not the result of force or threats or promises

   apart from those promises set forth in this written Plea

   Agrccment

30. Defendant is Satisfied with Assistance of Counsel. The

   Defendant agrees that the defendant has discussed this case

   and this plea agreemcnt in detail with the defendant's attorney

   who has advised the defendant of the defendant's Constitutional

   and other   trial and appeal rights, the nature   of the charges, the

   elements ofthe offenses the United States would have to prove

   at trial, the evidence the United States would present at such

   trial, possible defenses, the advisory Sentencing Guidelines and
                                25
Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 26 of 27




   other aspects of sentencing, potential losses of civil rights and

   privileges, and other potential consequences of pleading guilty

   in this case. The defendant agrees that the defendant is

   satisfied with the legal serviccs and advice provided to thc

   defendant by the defendant's attorney.

31. Deadline for Accentance of PIea Agreement. The original of this

   Agreement must be signed by the defendant and defense

   counsel and received by the United States Attorney's Office on

   or before 5:00 p.m., May 31, 2019, otherwise the offer may, in

   the sole discretion of the Government, be deemed withdrawn.

li2. Ilcquired Signatures None of the terms of this Agreement shall

   be binding on the Office of the United States Attorney for the

   Middle District of Pennsylvania until signed by the defendant

   and defense counsel and then signed by the United States

   Attorney or his designee




                               26
   Case 4:18-cr-00267-MWB Document 30 Filed 08/14/19 Page 27 of 27




                        ACIO.IOWLEDGMENTS

     I have read this agreement and carefully reviewed every part of it
with my attorney. I fully understand it and I voluntarily agree to it.



D tc                                       RTAN MELLOTT
                                          Defendant

       I am the defendant's counsel. I have carefully reviewed every part
of this agreement with the defendant. To my knowledge, my client's
decision to enter into this agreement is an informed and voluntary one.



ilu                                       GERAID LORD, ESQ.
                                          Counsel for Defendant


                              DAVID J. FREED
                              Uniteil States Attorney

  a l3       7           Rr
Date                          PHILLIP J. CARABAILO
                              Assistant United States Attorney


  t
Date
        l1   tl          By
                              SEAN CAMOM
                              Assistant United States Attorney




                                     27
